DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 03 January 2022, has been reviewed and entered. Claims 1, 6, 9, 14, 16, and 19 are amended and claims 11-13 and 20 are canceled, leaving claims 1-10 and 14-19 pending. This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive.
Applicant’s amendments overcome some of the 112 rejections and those rejections are withdrawn (Remarks page 7-8). Note that on page 8, Applicant states claim 19 was amended to overcome the 112 rejection. Although claim 19 is amended, the amendment does not address “the sanitizing fluid,” which raised the indefiniteness rejection, so the rejection stands.
The arguments with respect to the amended subject matter are addressed in the rejections below (Remarks page 8-14).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sanitizing fluid" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Replacing “the” with –a—would be sufficient to overcome this rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “sanitizing fluid outlet means” and “conduit means” in claims 1, 4, 5, 19, and 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leakproof closure-mechanism” in claims 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103

Claim 1, 5, 8, 10, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 6513998 B1) in view of Boulton et al. (US 20130269136 A1, hereinafter, “Boulton”).

As to claim 1, Barry discloses a system for sanitizing surfaces (“Scouring gloves,” title) comprising: at least one glove including a hand portion having a rear side and a palm side (see figs), and a set of five-digit portions attached to the hand portion (see figs; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the at least one glove being defined by at least an inner layer (20 or 18 as shown in fig 4) and an outer layer (18 or 16 as shown in fig 4), the inner layer configured for contact with a hand of a wearer of the at least one glove (capable of contact), the outer layer including sanitizing fluid outlet means (plurality of soap dispensing apertures 26); a pouch attached about the hand portion of the at least one glove (bladder 30), the pouch including an inner-capacity configured to store a sanitizing fluid (capable of storing); and a conduit means located in the at least one glove (plurality of conduits 34 and/ or inner storage cavity 28), the conduit means fluidly connecting the inner-capacity of the pouch with the sanitizing fluid outlet means (col 6 line 15-25); and wherein upon actuation, at 
Barry does not disclose the pouch attached to the outer layer of the hand portion of the rear side of the at least one glove.
Barry’s pouch 30 is attached to the outer layer of the hand portion (at least directly or indirectly) of the palm side of the glove, but not the rear side. It is noted that although Barry’s pouch 30 is attached to the palm side, Barry does not provide any criticality for attaching the pouch to the palm side, and one of ordinary skill would expect the pouch to work equally well attached elsewhere on the glove.
Further, Applicant’s own disclosure is silent as to the criticality of attaching the pouch to the rear side of the glove, and provides embodiments with the pouch attached to the palm side (para. 0024 and fig 1B).
Boulton teaches a similar glove (glove 1 including fluid delivery device 3) including a pouch (fluid reservoir 7, 130 and/ or auxiliary reservoir 190) that functions in the same manner as Barry’s, including squeezing (para. 0042 teaches, “a fluid delivery element arranged, in use, between an index finger and a thumb of a hand such that transfer of fluid from the fluid reservoir to the absorbent cleaning element is by one or more presses of the thumb,” para. 0088 teaches, “pressing the thumb against the inside of the index finger (as indicated by arrow A) will push fluid from the fluid reservoir 130 to the cleaning element 140”) fluid into conduits (conduits 9) to deliver fluid to another portion of the glove (at 140).


As to claim 5, Barry as modified discloses the system of claim 1, wherein the sanitizing fluid outlet means includes at least one aperture located about a bottom of the outer layer of the at least one glove (Barry’s plurality of soap dispensing apertures 26).  

As to claim 8, Barry as modified discloses the system of claim 5, wherein the bottom of the outer layer comprises a semi-absorbent material configured to minimize sublimation of the sanitizing fluid (Barry col 1 line 40-50 discloses, “the body of the pad being of erasive rubber-like material having spaced absorbent fibers embedded therein and held thereby; and, said fibers being exposed at the outer surface of the pad”).

As to claim 10, Barry as modified discloses the system of claim 1, wherein the pouch is removably attachable to the at least one glove via a fastener (this is the result of the modification presented in the rejection of claim 1 above, see Boulton para. 0083, 0088, 0091, 0096, and/ or via Boulton’s glove overlays such as 50).  

As to claim 14, Barry as modified discloses the system of claim 1, wherein the pouch includes a leakproof closure-mechanism configured for selectively providing access to the inner-capacity (Barry’s one-way valve 32 and/ or liquid tight seal 24).  

As to claim 15, Barry as modified discloses the system of claim 14, wherein the inner-capacity of the pouch is refillable with the sanitizing fluid via the leakproof closure-mechanism (capable of being refilled and intended to be refilled, as shown in Barry fig 7).  

As to claim 16, Barry as modified discloses the system of claim 1, wherein the actuation is pressure on the pouch (Barry col 6 line 20-25 discloses, “Shown is the soap containment bladder 30 having force (shown by arrows 40) applied to it causing pressure inside with the one-way valve 32 in the closed position causing the cleaning solution contained therein to be forced out through the soap dispensing conduits 34 and apertures 26.”).  

As to claim 17, Barry as modified discloses the system of claim 15, wherein the actuation is via gravity (capable of being via gravity).  

As to claim 18, Barry as modified discloses the system of claim 1, wherein the at least one glove is a pair of said gloves (Barry fig 1).  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 6513998 B1) in view of Boulton et al. (US 20130269136 A1, hereinafter, “Boulton”) as applied to claim 1 above, and further in view of Moore (US 5441355 A).

As to claim 2, Barry does not disclose the system of claim 1, wherein the inner layer is impervious to the sanitizing fluid so as to protect the hand of the wearer from the sanitizing fluid.
Barry does disclose “A waterproof, scouring glove” in col 2 line 35-40, so it is within the scope of the Barry glove to provide an impervious/ waterproof inner layer.  
Moore teaches a similar system (“Scrubber device with waterproof mitt,” title) including the inner layer is impervious to the sanitizing fluid so as to protect the hand of the wearer from the sanitizing fluid (“The mitt 10 is preferably made of a flexible waterproof material, such as rubber or plastic material,” col 3 line 35-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inner layer is impervious to the sanitizing fluid so as to protect the hand of the wearer from the sanitizing fluid, and particularly the inner layer comprising a rubber material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 3, Barry as modified discloses the system of claim 2, wherein the inner layer comprises a rubber material (this is the obvious result of the combination presented in the rejection of claim 2 above).  

As to claim 4, Barry as modified discloses the system of claim 3, wherein the conduit means is located between the inner layer and the outer layer (Barry 28 is between 20 and 18 and between 12 and 16 as shown in fig 4).  

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 6513998 B1) in view of Boulton et al. (US 20130269136 A1, hereinafter, “Boulton”) as applied to claim 5 above, and further in view of Redlick (US 1530327 A).

As to claim 6, Barry does not disclose the system of claim 5, wherein the at least one aperture is located on a fingertip each of the digit portions of the set of five-digit portions.
Barry does disclose an aperture 26 on each of the five fingers (fig 2), but not on the tip of the fingers.
Redlick teaches a similar system (“washing mitt,” title) including at least one aperture (proximate 15) is located on a fingertip (fig 1 shows an aperture located on the tip of 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an aperture at the fingertips, either in addition to Barry 26 or by moving Barry 26 to the fingertips, for the purpose of providing a known location for a soap dispensing aperture.

As to claim 7, Barry as modified discloses the system of claim 6, wherein the at least one aperture is a plurality of apertures (this is the obvious result of the modification presented in the rejection of claim 6 above).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 6513998 B1) in view of Boulton et al. (US 20130269136 A1, hereinafter, “Boulton”) as applied to claim 5 above, and further in view of Wong et al. (US 20050201812 A1, hereinafter, “Wong”).

As to claim 9, Barry does not disclose the system of claim 1, wherein at least a portion of a top of the outer layer comprises a breathable material configured for extended comfort for a wearer of the at least one glove, the portion of the top of the outer layer being a knuckle portion of the at least one glove to a wrist-end of the at least one glove.
Wong teaches a similar system (“Semi-enclosed applicators for distributing a substance onto a target surface,” title) including “In one embodiment, the first layer 128 is fluid impervious but it allows air to circulate. Such a material can be particularly beneficial since it allows perspiration from the hand of the user to be evacuated while preventing a liquid such as a cleaning solution to get in contact with the user's hand. Non-limiting example of suitable material can be “breathable" material” (para. 0074).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the top of the outer layer in a breathable material, the portion of the top of the outer layer being a knuckle portion of the at least one glove to a wrist-end of the at least one glove, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 6513998 B1) in view of Boulton et al. (US 20130269136 A1, hereinafter, “Boulton”), Moore (US 5441355 A), and Redlick (US 1530327 A).

As to claim 19, Barry discloses a system for sanitizing surfaces (“Scouring gloves,” title) comprising:
at least one glove including a hand portion having a rear side and a palm side (see figs), and a set of five-digit portions attached to the hand portion (see figs; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the at least one glove being defined by at least an inner layer (20 or 18 as shown in fig 4) and an outer layer (18 or 16 as shown in fig 4), the inner layer configured for contact with a hand of a wearer of the at least one glove (capable of contact),
a bottom of the outer layer comprises a semi-absorbent material configured to minimize sublimation of the sanitizing fluid (col 1 line 40-50 discloses, “the body of the pad being of erasive rubber-like material having spaced absorbent fibers embedded therein and held thereby; and, said fibers being exposed at the outer surface of the pad”),
the outer layer including sanitizing fluid outlet means (plurality of soap dispensing apertures 26);

a pouch attached to the rear side of the hand portion of the at least one glove (bladder 30 and fig 5, attached directly or indirectly, as all of the component parts of the glove are attached to one another to form the system, the pouch including an inner-capacity configured to store a sanitizing fluid (capable of storing); and
a conduit means conduit means is located between the inner layer and the outer layer of the at least one glove (plurality of conduits 34 and/ or inner storage cavity 28, at least 28 is between 20 and 18 and between 12 and 16 as shown in fig 4), the conduit means fluidly connecting the inner-capacity of the pouch with the sanitizing fluid outlet means (col 6 line 15-25); and
wherein upon actuation via pressure on the pouch (col 6 line 20-25 discloses, “Shown is the soap containment bladder 30 having force (shown by arrows 40) applied to it causing pressure inside with the one-way valve 32 in the closed position causing the cleaning solution contained therein to be forced out through the soap dispensing conduits 34 and apertures 26.”), at least one dose of the sanitizing fluid moves from the inner-capacity of the pouch, through the conduit means and out through the sanitizing fluid outlet means to sanitize a surface (capable of moving, see col 6 line 15-25).
Barry does not disclose inner layer being impervious to the sanitizing fluid so as to protect the hand of the wearer from the sanitizing fluid.
Barry does disclose “A waterproof, scouring glove” in col 2 line 35-40, so it is within the scope of the Barry glove to provide an impervious/ waterproof inner layer.  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an inner layer is impervious to the sanitizing fluid so as to protect the hand of the wearer from the sanitizing fluid, and particularly the inner layer comprising a rubber material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Barry does not disclose the at least one aperture is located on each fingertip of the set of five-digit portions.
Barry does disclose an aperture 26 on each of the five fingers (fig 2), but not on the tip of the fingers.
Redlick teaches a similar system (“washing mitt,” title) including at least one aperture (proximate 15) is located on a fingertip (fig 1 shows an aperture located on the tip of 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an aperture at the fingertips, either in addition to Barry 26 or by moving Barry 26 to the fingertips, for the purpose of providing a known location for a soap dispensing aperture.
Barry does not disclose the pouch attached to the outer layer of the hand portion of the rear side of the at least one glove, the pouch being removably attachable to the at least one glove via a fastener.

Further, Applicant’s own disclosure is silent as to the criticality of attaching the pouch to the rear side of the glove, and provides embodiments with the pouch attached to the palm side (para. 0024 and fig 1B).
Boulton teaches a similar glove (glove 1 including fluid delivery device 3) including a pouch (fluid reservoir 7, 130 and/ or auxiliary reservoir 190) that functions in the same manner as Barry’s, including squeezing (para. 0042 teaches, “a fluid delivery element arranged, in use, between an index finger and a thumb of a hand such that transfer of fluid from the fluid reservoir to the absorbent cleaning element is by one or more presses of the thumb,” para. 0088 teaches, “pressing the thumb against the inside of the index finger (as indicated by arrow A) will push fluid from the fluid reservoir 130 to the cleaning element 140”) fluid into conduits (conduits 9) to deliver fluid to another portion of the glove (at 140). Further, Boulton’s pouch is removable attachable to the glove via a fastener (Boulton para. 0083, 0088, 0091, 0096, and/ or via Boulton’s glove overlays such as 50)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to attach the ouch to the outer layer of the hand portion of the rear side of the glove for the purpose of providing the pouch where it would not interfere with the wearer’s grip.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732